Name: Decision of the EEA Joint Committee No 23/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: soft energy;  energy policy;  European construction
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(08)Decision of the EEA Joint Committee No 23/1999 of 26 February 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 148 , 22/06/2000 P. 0048 - 0048Decision of the EEA Joint CommitteeNo 23/1999of 26 February 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas Protocol 31 to the Agreement was amended by Decision No 54/98 of the EEA Joint Committee of 3 June 1998(1);Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multiannual programme for the promotion of renewable energy sources in the Community (Altener II) (Council Decision 98/352/EC(2));Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1998,HAS DECIDED AS FOLLOWS:Article 1Article 14 of Protocol 31 to the Agreement shall be amended as follows:1. the following new paragraph shall be inserted after paragraph 2:"2a. As from 1 January 1998, the EFTA States shall participate in the Community programme referred to in paragraph 5(c) and in actions pursuant thereto.";2. the following shall be added in paragraph 5:"(c) - 398 D 0352: Council Decision 98/352/EC of 18 May 1998 concerning a multiannual programme for the promotion of renewable energy sources in the Community (Altener II) (OJ L 159, 3.6.1998, p. 53).";3. the words "paragraph 5(a) and (b)" in paragraph 3 and paragraph 4 shall be replaced by "paragraph 5(a), (b) and (c)"Article 2This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) to the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1998.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 30, 4.2.1999, p. 57.(2) OJ L 159, 3.6.1998, p. 53.